Citation Nr: 0113397	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
headaches and for a seizure disorder.


REMAND

The veteran claims that she experienced three kinds of 
headaches during service which were causally linked to a 
seizure disorder diagnosed after service.  Accordingly, she 
claims entitlement to service connection both for headaches 
and for a seizure disorder.  The RO must conduct additional 
factual development before further Board review of the 
veteran's claim.

Initial review of the claims file discloses the likely 
existence of medical records pertinent to these claims but 
not included in the record, and the need for review of this 
matter by a VA medical expert.  In several written statements 
the veteran informed the RO that she had sought treatment for 
her headaches at Wright-Patterson Medical Center (WPMC) 
beginning in March 1994, about 15 months after her separation 
from service.  She stated that she sought headache treatment 
four times in the emergency room and at least twice at the 
Headache Clinic, that she was referred for physical therapy 
and for neurological testing which disclosed diagnoses for 
seizure disorder and for lupus.  She also reports that she 
sought evaluation by a private physician and that the Johns 
Hopkins Hospital diagnosed undifferentiated connective tissue 
disorder related to lupus.  The claims file includes little, 
if any, documentation of much of this medical treatment or 
evaluation.  The Board also notes that although a December 
1998 letter from a WPMC neurologist appears to suggest that 
headaches which the veteran first experienced during service 
may be related to a current neurological disorder, no VA 
physician has examined the veteran, reviewed her records or 
opined on this issue.

Before the Board can adjudicate the veteran's appeal, the RO 
must attempt to locate and associate with the claims file 
medical records which are likely to exist and pertinent to 
the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992).  VA's duty to assist in this case also requires that 
the veteran be examined by a VA physician who also reviews 
the record and opines as to the likelihood of a link between 
the veteran's in-service headaches and a current seizure or 
other disorder.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should ask the veteran to 
identify all postservice providers of 
health care examination, evaluation, 
treatment and therapy related to her 
headaches and seizure disorder, and to 
provide signed authorizations for release 
of non-VA health care documentation.  Then 
the RO should try to obtain and associate 
with the claims file health care records 
(not already associated with the claims 
file) of all VA and non-VA examinations, 
treatments and therapy pertaining to the 
veteran's headaches and seizure disorder, 
including but not limited to records of 
examinations, treatments and therapy.

2.  After the RO has associated all 
available additional health care 
documentation with the claims file, the 
veteran should undergo examination by an 
appropriate VA physician expert to 
determine (1) whether the veteran has 
current headaches and/or a seizure 
disorder and, if so, (2) whether it is at 
least as likely as not that the headaches 
and/or seizure disorder are causally 
related to a disorder noted in service or 
are otherwise causally related to 
service.  The physician should conduct 
all indicated studies and provide a 
complete and fully reasoned rationale 
supporting the opinions, specifically 
addressing the December 1998 letter from 
the WPMC neurologist and the report of 
the May 2000 Johns Hopkins medical 
examination report.  The claims file and 
a copy of this remand must be made 
available to and be reviewed by the 
examiner.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

3.  The RO is responsible for ensuring 
full completion of all aforementioned 
development.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for headaches and for a 
seizure disorder.  If the RO denies one or both of the 
benefits sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




